Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 6/24/22 is acknowledged. Applicant contends all of the claims require detecting expression levels of OMA1 in a sample and comparing the expression level of OMA1 in the sample with a reference and/or second sample. And an increase in OMA1 expression indicates metastatic breast cancer and/or effectiveness of therapy in a subject having metastatic breast cancer.  However, all the claims do not measure OMA1 increase. Group I is directed to a method to diagnose metastatic breast cancer when OMA1 is less than or decreased as compared to the OMA1 in a reference (claims 1-6). Group II is a method of treatment drawn to an increase in OMA1 in a sample compared to a second sample as indicative of therapeutic efficacy (claim 7-8).   
Additionally, the technical feature of measuring OMA1 Zinc Metallopeptidase in metastatic breast cancer is not a special technical feature as it does not make a contribution over the prior art in view of Braun et al. (WO 2005118834). Braun et al. discloses biomarkers for assaying and developing treatments of breast cancer and metastasis. One of the gene loci , LOCI 15209 (AKA: MPRP-1; MRP1 or OMA-1 as instantly claimed), is definitively established to be a breast cancer marker, after conducting comparative testing (women with or without breast cancer) for polymorphic variations. See Examples 1 and 7; Abstract. 
Therefore, the measurement of OMA1 Zinc Metallopeptidase in metastatic breast cancer is not a contribution over the prior art. The methods do not relate to a special technical feature.
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 6/24/22.  Currently claims 1-6 are under consideration.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: the “wherein” clause is grammatically challenging. See claim 1 below:
Claim 1. A method of diagnosing metastatic breast cancer in a subject in need thereof, the method comprising: measuring an expression level of protein OMA1 Zinc Metallopeptidase (OMA1) in a sample obtained from the subject; and comparing the expression level of protein OMA1 in the sample with a protein OMA1 reference expression level, wherein the expression level of protein OMA1 in the sample less than the protein OMA1 reference expression level indicates metastatic breast cancer. Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recites: A method of diagnosing metastatic breast cancer in a subject in need thereof, the method comprising: measuring an expression level of protein OMA1 Zinc Metallopeptidase (OMA1) in a sample obtained from the subject; and comparing the expression level of protein OMAI in the sample with a protein OMA1 reference expression level, wherein the expression level of protein OMA1 in the sample less than the protein OMA1 reference expression level indicates metastatic breast cancer. 
However, there is no integration step; nor is there any additional steps that add “significantly more” than the JE  (“comparing” mental step; wherein is a nature correlation). The “measuring step” is a routine data gathering step which would not render the claim eligible.
The method detects an antigen (OMA1) and compares the expression levels with a control/reference. These steps are deemed mental process or abstract ideas that can be performed in the mind (comparison).   
Since the claims do not require any physical testing in the detection and comparison, this is viewed as an abstract idea (mental process). Therefore the claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
The judicial exception includes: “detecting and comparing natural phenomena (OMA1 expression).” A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and 
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.
Analysis of Claim 1:
I.	The present claim is directed to a process so Step 1 is satisfied.
II.	The present claims are directed to judicial exceptions? Yes, recites a judicial exception. The second step, “comparing the expression level … with a … reference level” is a mental step, because one does the comparing in one’s own mind.  Additionally, the “wherein” clause describes a law of nature, namely that having OMA1 in comparison to a control indicates the patient has metastatic breast cancer. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 1 is directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). 
The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d 1001 (2010).  Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the steps of “detecting and comparing” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.). Thus step 2A Prong 1 and Prong 2 is satisfied. 
III.	Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claim 1 are measuring an expression level of protein OMA1 Zinc Metallopeptidase (OMA1) in a sample obtained from the subject. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. The additional steps in the claim other than the judicial exceptions making it significantly more do not exist.  Claim 1 has a single additional step, which is measuring the expression level of OMA1 in the sample from the patient.  This is recited at a high level of generality, in that it encompasses any technique for measurement.  It also is a necessary data-gathering step; you cannot do the comparison step in the absence of the data.  Additionally, it appears that the methods of measuring OMA1 are routine.  Note page 16 paragraph 0049 of the specification describes measurement using a commercially available antibody from Aviva Systems).  The following references suggest to me that the methods of measuring OMA1 were not just known, but routine and conventional. For instance, see teachings of OMA1 measurements in US 20180371007, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3293553/
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5627902/
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5748994/
https://media.cellsignal.com/coa/95473/1/95473-lot-1-coa.pdf  (bottom right shows this is from 2017) . 
Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. 
	Claim 2 further specifies the sample, but doesn’t change the analysis above.  Claims 3-6 recite assay types which also appear to be routine and conventional.  While claim 3 has some detail it appears to be standard ELISA or Western blot.
The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (WO 2005118834) alone or in view of Frankel (US 5,169,774).
WO 2005118834 discloses biomarkers for assaying and developing treatments of breast cancer and metastasis. One of the gene loci , LOCI 15209 (AKA: MPRP-1; MRP1 or OMA-1 as instantly claimed), is definitively established to be a breast cancer marker, after conducting comparative testing (women with or without breast cancer) for polymorphic variations.  See Examples 1 and 7; Abstract.
The reference further suggests protein expression to generate antibodies for use in assays for diagnostic breast cancer screening (e.g. instant claim 1) and for drug development (e.g. instant claim 7).  See [0108];[0164]- [0178].
The WO 2005118834 reference establishes biomarker utility without teaching the expression correlation in breast cancer (either up/down regulated).
However, it would be obvious at the effective filing date of the instant invention, in light of the WO 2005118834 teaching to determine whether the biomarker is up or down regulated in breast cancer metastasis since the reference establishes the biomarker as correlative to breast cancer/metastasis and further suggests protein expression for use in diagnostic/drug development assays.


Additionally the prior art has demonstrated that the measurement of biomarker protein antibody assay analysis in the context of breast cancer is conventional. By way of example, Frankel is cited for disclosing monoclonal antibody that bind specifically to a monomeric 210 kD protein that is present in cancerous breast tissue. The antibodies are useful, in conjunction with a cytotoxic moiety, for killing human breast cancer cells. And when labelled, the antibodies may be used in diagnosis or for monitoring human breast cancer.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize measure up/down regulation of the OMA1 cancer biomarker taught by Braun in the cancer assays demonstrated by Frankel as an assessment in cancer diagnosis, progression, and possible treatment. Absent evidence to the contrary the measurement of up and/or down expression of OMA1 is deemed obvious. 

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. 


The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
9/24/22

/LISA V COOK/Primary Examiner, Art Unit 1642